Citation Nr: 9930733	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied the veteran's claim of service 
connection for arthritis of multiple joints, including the 
back.  This matter was previously before the Board in July 
1998 at which time it was remanded to the RO for additional 
development.

It should be noted that this case was developed and certified 
on the issue of entitlement to service connection for 
arthritis of multiple joints.  In reviewing this case, it is 
clear that the veteran has had a variety of joint complaints 
over the years and the difficulty has been in identifying the 
type of disability involved.  Accordingly, the issue is being 
recharacterized as entitlement to service connection for a 
generalized joint disability.


FINDING OF FACT

Diffuse Idiopathic Skeletal Hyperostosis, degenerative disc 
disease of the lumbosacral spine and osteoarthritis of the 
hands are attributable to service.


CONCLUSION OF LAW

Diffuse Idiopathic Skeletal Hyperostosis, degenerative disc 
disease of the lumbosacral spine and osteoarthritis of the 
hands were incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are unavailable for 
review (with the exception of his separation examination 
report), and are presumed to have been destroyed in a fire at 
the National Personnel Records Center in St. Louis, Missouri, 
in 1973.  

The veteran's separation examination report of November 1951 
shows that he had had rheumatic fever prior to his  entry 
into active duty, in 1946.  The report also shows that he did 
not have any Army hospitalization, and had a defect described 
as "leg joints, left arm and back - occasional pains, as 
sequel of R.F. AMS."  Additionally, the examination report 
shows that a medical consultation had been requested for 
migratory polyarthritis and that no positive findings had 
been found; the veteran was cleared for separation.

According to a September 1954 VA Discharge Summary, the 
veteran had developed a three year history of soreness at the 
lower end of his spine when sitting and riding in a bumpy 
car.  The summary notes that had developed an abscess over 
the lower end of his spine two months earlier.  Physical 
findings were unremarkable except for a lesion over the 
coccyx.  While hospitalized, the veteran underwent excision 
of a pilonidal cyst and inflammatory tissue.  Pathological 
findings in 1954 were consistent with a pilonidal cyst with 
chronic and acute inflammatory reaction.

In September 1972 the veteran was hospitalized at a VA 
medical facility for complaints of multiple joint pain.  His 
history included rheumatic fever at the age of 13 or 14 with 
one year of bedrest, and a right ankle fracture at the age of 
12.  X-ray findings of the right shoulder, left knee, left 
ankle and right hand were normal.  There was marked arthritic 
changes involving the right ankle joint space demonstrated on 
X-ray.  According to the hospital summary, the veteran's main 
problem was "arthritidis", but the more difficult part was 
identifying the type of arthritis that he had.  His admitting 
diagnosis included observation for Reiter's Syndrome, 
observation for Lupus erythematosus, observation for 
rheumatoid arthritis, and observation for gout.  The veteran 
was discharged with a final diagnosis of observation for 
Reiter's Syndrome - not established, gouty arthritis, 
observation for rheumatoid arthritis - not established, 
severe anxiety disorder. 

In September 1972 the veteran filed a claim for nonservice-
connected pension due to arthritis and rheumatic fever of all 
joints.

In December 1972 the veteran underwent a VA examination which 
included X-rays of his ankles, hands and wrists.  Findings 
were consistent with gout in the veteran's hands and wrists, 
and minimal arthritic changes in his right ankle.  The 
veteran was diagnosed as having arthritis in multiple joints 
and questionable gout.

In February 1973 the RO granted the veteran's claim for 
nonservice-connected pension benefits and assigned a 50 
percent rating for arthritis of multiple joints.

An April 1973 VA Hospital Summary shows that the veteran had 
been hospitalized for 19 days because of multiple joint pain.  
He was diagnosed as having gouty arthritis and was treated 
with physical therapy.

VA treatment notes from the mental health clinic in 1989 and 
1990 reflect numerous complaints by the veteran of joint 
pain. 

In May 1990 the veteran underwent a VA examination for 
housebound or aid and attendance benefits.  The examiner 
diagnosed the veteran as having gout in reemission and 
osteoarthritis (atypical) sensory neuropathy.

Sensory nerve conduction studies were performed in June 1990 
revealing severe deficit in the lower extremity.

On file is an August 1990 statement from a VA physician from 
the mental health clinic who said that the veteran had been 
his patient since December 1989 and that the veteran had 
serious physical limitations at that time.  He said that 
these limitations had developed over many years, beginning in 
service.

Another statement from Dr. E.J. in August 1990 reflects the 
veteran's report of sustaining a fall in service at which 
time his bayonet shield "busted" his right side.  He said 
that it caused him to have a bruised spine and that this was 
the onset of his back pain.  The statement also reflects the 
veteran's report of being called back to active duty in 1952, 
and of having been turned down following a physical 
examination.  

An August 1990 VA outpatient record contains a diagnosis of 
severe degenerative arthritis with neuropathy.

In September 1990 the veteran filed a claim of service 
connection for residuals of a knife wound on the right side, 
to include arthritis and depression.

In a January 1991 statement, the veteran said that he injured 
his back on a combat course in service in 1951 and had been 
transferred to a camp hospital for treatment.  He said that 
he was discharged from service shortly thereafter.

In a February 1991 rating decision, the RO granted the 
veteran's claim for special monthly pension based on the need 
for regular aid and attendance.  The RO assigned a 100 
percent rating for arthritis, gouty and degenerative.

In a June 1991 rating decision, the RO denied the veteran's 
claim for service connection for a wound on the right side of 
the back.

X-rays of the veteran's feet were taken at a VA medical 
facility in June 1991 revealing mild degenerative arthritis 
of both feet.

VA records dated in June 1991 reflect diagnoses of history of 
gouty arthritis, degenerative joint disease and rheumatoid 
arthritis.

In January 1994 the veteran was hospitalized at a VA medial 
facility for a disability unrelated to the one presently 
being claimed.  These records contain a diagnosis of 
rheumatic arthritis with enclosing spondylitis and 
osteoarthritis.

In November 1995 the veteran filed a claim of service 
connection for multiple joint arthritis.  

In a January 1996 rating decision, the RO denied the 
veteran's claim for arthritis of multiple joints, including 
the back.

The record contains statements dated in April 1996 and March 
1997 from fellow servicemen of the veteran as well as from 
his spouse and relative who said that the veteran injured his 
back in a training exercise in service in 1951.  The 
veteran's spouse and fellow servicemen said that they visited 
the veteran in the hospital shortly after the fall and saw 
his bruised back and the spot where his back had been 
drained.  They said that the veteran has continued to have 
back and leg pain ever since, and that he had been told 
numerous times that he had rheumatoid arthritis.

At a hearing before a member of the Board in April 1998, the 
veteran testified that he initially injured his back in 
service on an infiltration course when a fellow trainee 
grabbed him by the neck causing them both to fall off of a 
log.  He said that he had a horrible bruise on his back with 
pain running down his right leg.  He said that he was 
hospitalized for seven days following the injury and was then 
transferred to the Active Reserves.  He said that the pain 
continued to run down his right leg while in the reserves and 
that in the early 1950s he had a fistula excised from his 
back.  He said that the pain continued thereafter.  He said 
that he had been given various names for his arthritis and 
was currently being treated for rheumatoid arthritis.  He 
said that he had originally been treated by a family doctor 
who related his arthritis to his back, but that this doctor 
has since died.  He said that he was currently being treated 
by VA.

In February 1999 the veteran underwent a VA examination by 
the Chief of the Rheumatology Section.  The examiner relayed 
the veteran's reported history of incurring a back injury in 
service with continuing pain and treatment ever since.  He 
also noted that the veteran had been seen at a VAMC Pain 
Clinic in Washington in April 1998 where it was felt that he 
had facet joint arthritis in the lumbar spine and 
osteoarthritis of other joints.  X-rays taken of the 
veteran's lumbosacral spine revealed severe degenerative disc 
disease and marked paraspinophytosis.  The examiner provided 
an impression of severe Diffuse Idiopathic Skeletal 
Hyperostosis (DISH), degenerative disc disease of the 
lumbosacral spine, osteoarthritis of the hands, and probable 
post-traumatic arthritis of the right ankle.  He said that 
there was no evidence of gouty or rheumatoid arthritis and 
that none of the veteran's present rheumatic disorders were 
related to his prior rheumatic fever.  He also stated that it 
was difficult  to state with any certainty whether or not the 
veteran's current rheumatic problems were service-connected 
in view of the veteran's missing service records, but that 
there was corroborated information that the veteran suffered 
trauma to his back while in service with continuing back 
complaints ever since.  He said that "[w]hile uncommon, 
there are reports of DISH occurring after trauma (1).  
Therefore, I believe that it is as likely as not that the 
trauma to [the veteran's] back in service contributed to his 
present rheumatic conditions."  The examiner included in his 
report a reference to a medical journal containing reports of 
DISH occurring after trauma.

II.  Legal Analysis

The veteran's claim of service connection for arthritis of 
multiple joints is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran is 
found to have presented a claim which is not inherently 
implausible.  Furthermore, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
In this regard, all of the veteran's service medical records, 
with the exception of his separation examination report, are 
unavailable and are presumed destroyed in a 1973 fire at the 
NPRC.  Where service medical records are missing, VA's duty 
to assist the veteran, to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993); citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for a chronic disability on a presumptive basis, 
including arthritis, if it is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted under the provisions of 38 C.F.R. § 3.303(b), when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  In this regard, 
the Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) has repeatedly cautioned that 
the regulatory requirement is for a showing of continuity of 
symptomatology, not treatment.  Savage v. Gober, 10 Vet. 
App. 488, 496-497 (1997); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1992).

When the RO denied the veteran's claim of service connection 
for arthritis of multiple joints in January 1996, it 
acknowledged that the veteran's service medical records were 
unavailable for review.  Nonetheless, the RO proceeded to 
deny the veteran's claim on the basis that his service 
medical records were negative for complaints of or treatment 
for arthritis.  Interestingly, the one service record that is 
available for review, the veteran's separation examination 
report, does contain the veteran's complaint of occasional 
pain in his leg joints, left arm and back.  Furthermore, this 
report indicates that the veteran had undergone a medical 
consultation in November 1951 for migratory polyarthritis, 
with negative results.  

Notwithstanding the reported negative results of the 
consultation examination for migratory polyarthritis, the 
veteran contends that he has had continuous multiple joint 
pain since service.  In support of this contention, he has 
submitted statements from family and friends attesting to his 
continuing pain.  It must be pointed out that the Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In so doing, the Board finds that the veteran's 
statements and testimony as to the onset and chronicity of 
his joint pain are consistent, uncontradicted and credible.

Turning to the medical evidence, the earliest postservice 
medical evidence reflecting the veteran's complaint of pain 
after service is a 1954 VA hospital discharge summary in 
where the veteran complained of a three year history of lower 
spine soreness, (and a two month history of an abscess at the 
lower end of his spine).  This dates the onset of the 
veteran's spine soreness to his period of active duty.  

The earliest postservice diagnosis of arthritis (gouty) is 
found in VA medical records in 1972, with a reported history 
of arthritis dating back even earlier.  In this regard, a 
September 1972 VA hospital summary notes that prior to 
consulting with VA in 1972, the veteran had been treated by a 
private physician with aspirin for his joint pains.  This is 
consistent with the veteran's hearing testimony in 1998 in 
where he said that he had received treatment from his family 
doctor early on for his joint pain, but that this doctor had 
since died.  The hospital summary also notes that the 
veteran's main problem was "arthritidis", but that the more 
difficult part was identifying the type of arthritis that the 
veteran had.  Indeed, the veteran's medical records are 
replete with varying arthritic diagnoses to include gouty 
arthritis, rheumatoid arthritis, and osteoarthritis.  His 
most current arthritic problems have been identified by a VA 
examiner in 1999 as including Diffuse Idiopathic Skeletal 
Hyperostosis (DISH), degenerative disc disease of the 
lumbosacral spine, osteoarthritis of the hands and probable 
post-traumatic arthritis of the right ankle.  The examiner 
categorized the veteran's arthritic problems as being 
rheumatic disorders and opined that there was no evidence of 
gouty or rheumatoid arthritis.  He added that none of the 
veteran's present rheumatic disorder were related to his 
prior rheumatic fever.

The evidence as summarized above supports a showing of 
continuity of joint pain symptomatology since service.  
§ 3.303(b).  Such evidence begins with the veteran's 
separation examination report which reflects his complaints 
of joint and back pain, along with his credible assertions of 
continuous joint pain ever since and those of his fellow 
servicemen and family members.  This evidence, when combined 
with the postservice medical evidence reflecting complaints 
and treatment for joint pain and diagnoses of arthritis, and, 
resolving all doubt in favor of the veteran, is sufficient to 
establish service connection for Diffuse Idiopathic Skeletal 
Hyperostosis, degenerative disc disease of the lumbosacral 
spine, and osteoarthritis of the hands.  See 38 C.F.R. 
§ 3.303(b); 38 U.S.C.A. § 5107(b).

Attention should also be directed to the VA examiner's 
opinion in February 1999 linking the veteran's rheumatic 
disorders to his reported back trauma in service.  More 
specifically, the examiner stated that although it was 
uncommon, there were reports of DISH occurring after trauma.  
He went on to state that he "believe[d] that it [was] as 
likely as not that the trauma to [the veteran's] back in 
service contributed to his present rheumatic conditions."  
This opinion provides an alternative basis for granting the 
veteran's claim of service connection for multiple joint 
arthritis under 38 C.F.R. § 3.303(d).  That is, the record 
contains a medical opinion that relates the veteran's 
postservice rheumatic disorders to an inservice injury.  In 
this regard, a finding by the Board that the veteran 
sustained back trauma in service is not to be confused with 
the RO's denial in June 1991 of the veteran's claim of 
service connection for a residual wound to the right side of 
his back.  Put another way, the fact that the RO found that 
the medical evidence did not establish that the veteran had a 
postservice residual wound to his back as a result of back 
trauma in service, does not conflict with a finding that he 
actually experienced trauma to his back in service.

ORDER

Service connection is granted for Diffuse Idiopathic Skeletal 
Hyperostosis, degenerative disc disease of the lumbosacral 
spine, and osteoarthritis of the hands.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

